IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                     §
PETITION OF THOMAS MILLER                § No. 317, 2022
FOR A WRIT OF CERTIORARI                 §
                                         §
                             Submitted: September 21, 2022
                             Decided:   October 18, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                       ORDER

       (1)    The petitioner, Thomas Miller, seeks to invoke the original

jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of

certiorari. The State filed an answer and motion to dismiss the petition. After

careful review, we conclude that Miller’s petition must be dismissed.

       (2)    In 1994, a Superior Court jury found Miller guilty of first-degree

unlawful sexual intercourse and second-degree burglary.                 The Superior Court

sentenced Miller to life imprisonment plus eight years. On direct appeal, this

Court affirmed the Superior Court's judgment.1                   Miller subsequently filed

unsuccessful motions for postconviction relief and extraordinary writs.2




1
  Miller v. State, 1995 WL 301379 (Del. May 9, 1995).
2
  See, e.g., Miller v. State, 2018 WL 3006123, at *1 (Del. June 14, 2018) (affirming the Superior
Court’s denial of Miller’s motion for correction of illegal sentence); In re Miller, 2012 WL
1267971, at *1 (Del. Apr. 12, 2012) (denying petition for a writ of mandamus); Miller v. State,
2010 WL 2555084, at *1 (Del. June 25, 2010) (affirming the Superior Court's denial of Miller's
fourth motion for postconviction for relief).
       (3)     On September 2, 2022, Miller filed a petition for a writ of certiorari.

He alleges that a year ago he discovered new evidence, a report labelled rape kit

and a sexual assault diagnosis, that the prosecutor prevented from going before the

jury in 1994. He contends that the trial judge should not have allowed the trial to

continue.

       (4)     A writ of certiorari is an extraordinary remedy that is used to correct

irregularities in the proceedings of a trial court.3       Certiorari is available to

challenge a final order of a trial court where the right of appeal is denied, a grave

question of public policy and interest is involved, and no other basis for review is

available.4 “Where these threshold requirements are not met, this Court has no

jurisdiction to consider the petitioner’s claims, and the proceedings will be

dismissed.”5

       (5)     There is no basis for the issuance of a writ of certiorari in this case.

Miller exercised his right to appeal his convictions. If he possesses new evidence

creating a strong inference of actual innocence, he can file a motion for

postconviction relief under Superior Court Criminal Rule 61. If the Superior Court

denies such a motion, then Miller can appeal that denial to this Court. Miller has

not shown a denial of his right to appeal, that a grave question of public policy is


3
  Shoemaker v. State, 375 A.2d 431, 437 (Del. 1977).
4
  Id. at 437-38.
5
  In re Butler, 609 A.2d 1080, 1081 (Del. 1992).


                                              2
involved, or that no other basis of review is available. Because Miller has not met

the threshold requirements for the issuance of a writ of certiorari, his petition for a

writ of certiorari must be dismissed.

      NOW, THEREFORE, IT IS ORDERED that the motion to dismiss is

GRANTED and the petition for the issuance of a writ of certiorari is DISMISSED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura_______________
                                        Justice




                                          3